Mr. Justice Leech delivered the opinion of the court: The declaration in this case shows that G. A. Miller and B. B. Miller were doing business under the name and style of G. A. Miller and Son, Lake County, Illinois. The declaration states that they are bona fide residents and tax payers of the State of Illinois; and that on or about the 15th day of April, 1926, by' order of the State of Illinois they consented that a herd of eighteen pure bred Holstein cattle be destroyed by reason of a positive tubercular showing made upon the tests of Dr. G. A. Jensen of Antioch, Illinois. That within thirty days .after said cattle adjudged to be infected with tuberculosis they were destroyed; that said herd had been owned for more than six months by the claimants and that none of the herd was imported into this State within three years of the date of test. • Claimants further allege that four grade cattle were also destroyed at the time and under the same conditions as the pure bred herd. The Attorney General filed a statement of claim, attached thereto was a copy of a letter marked Exhibit “A” written to the Attorney General by Stillman J. Stanard, Director of Agriculture in which the Director of Agriculture states that in his opinion the claimants have a just claim and should be reimbursed in the amount of $900.00. We, therefore, award the claimants the sum of $900.00.